Citation Nr: 0313076	
Decision Date: 06/17/03    Archive Date: 06/24/03

DOCKET NO.  99-18 188A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an increased (original) evaluation for a 
skin disorder (folliculitis, lialy fungal skin rash), 
currently evaluated as 10 percent disabling.

2.  Entitlement to service connection for sleep apnea, sleep 
disturbance and fatigue, to include as due to undiagnosed 
illness.

3.  Entitlement to service connection for chronic muscle and 
joint pain, to include as due to undiagnosed illness.

4.  Entitlement to service connection for a gastrointestinal 
disorder, to include as due to undiagnosed illness.

5.  Entitlement to service connection for a sexual disorder, 
to include as due to undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel


INTRODUCTION

The appellant served on active duty from September 1989 to 
September 1991.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an April 1999 rating decision of the 
Louisville, Kentucky Department of Veterans Affairs (VA) 
Regional Office (RO).  The issues listed on the title page 
were the subject of a remand by the Board in February 2001.  
The requested development was accomplished, and following 
readjudication by supplemental statement of the case in 
September 2002, the RO returned the case to the Board in 
April 2003 for further appellate review and disposition.

The issue of an increased rating for the skin disorder is the 
subject of the remand portion of this decision.


FINDINGS OF FACT

1.  The appellant served on active duty in Southwest Asia 
during the Persian Gulf War.

2.  The competent and probative evidence does not show that 
the appellant has any claimed disorder that is due to 
undiagnosed illness.

3.  The evidence of record does not show that the appellant 
suffered an injury or disease in service that is now 
manifested by sleep apnea/sleep disturbance, fatigue, chronic 
muscle and joint pain, a gastrointestinal disorder, and 
sexual problems.


CONCLUSION OF LAW

The criteria necessary to establish service connection on 
either a direct basis, or due to undiagnosed illness, for 
sleep apnea/sleep disturbance, fatigue, chronic muscle and 
joint pain, a gastrointestinal disorder, and sexual problems, 
have not been met.  38 U.S.C.A. §§ 1110, 1117, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.317 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  Duty to Notify/Assist

VA has a duty to assist veterans in the development of facts 
pertinent to a claim for benefits.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.

First, VA has a duty to notify the claimant and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. § 3.159(b) (2002).  Information 
means non-evidentiary facts, such as the claimant's address 
and Social Security number or the name and address of a 
medical care provider who may have evidence pertinent to the 
claim.  38 C.F.R. § 3.159(a)(5) (2002).  Second, VA has a 
duty to assist the veteran in obtaining evidence necessary to 
substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159(c) (2002).

With respect to VA's duty to notify, the record shows that 
the requirements of the VCAA were set forth in detail in a 
letter furnished to the appellant and his representative in 
April 2001.  Moreover, it appears from the contentions and 
arguments presented by the appellant that he is fully aware 
of the relevant law and evidence germane to his service 
connection claims at issue on appeal, and is aware, as well, 
of the responsibilities that both he and VA share with 
respect to the development of the claims.  The VCAA-notice 
letter of April 2001 informed him what evidence and 
information VA would be obtaining, and explained that VA 
would make reasonable efforts to help him get evidence such 
as medical records, but that he was responsible for providing 
sufficient information to VA to identify the custodian of any 
records.

Also, the record shows that the appellant was advised of the 
type of evidence required to support his service connection 
claims based on his Persian Gulf War service in a development 
letter sent to him by the RO in January 1999.  This letter 
specifically advised him of the type of medical and non-
medical evidence needed to substantiate his claims.  
Additionally, the record shows that the appellant was 
notified by letter dated in March 2001 of the need to provide 
the names and addresses and approximate dates of treatment 
for all VA and non-VA medical care providers who provided him 
treatment for his claimed disabilities, which was sent to him 
pursuant to the Board's remand instructions of February 2001.

In view of the above, and from review of the evidence in the 
claims file, there does not appear to be any additional 
missing information or other evidence that has not been 
accounted for in the RO's notification actions taken in 
connection with the appellate development and review of this 
appeal.  Therefore, the Board finds that the Department's 
duty to notify has been satisfied.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 
Vet. App. 370 (2002).

With respect to VA's duty to assist, all medical records 
referenced by the appellant have been obtained, to include VA 
outpatient treatment records dated from 1995 to 2002.  The 
appellant has never indicated he filed for disability 
benefits with the Social Security Administration.  Therefore, 
there is no indication in the record that relevant records 
exist that have not been obtained.  Furthermore, the 
appellant has not referenced any unobtained evidence that 
might aid his appeal or that might be pertinent to his 
claims.  The duty to assist also includes, when appropriate, 
the duty to conduct a medical examination of the claimant.  
In this case, the RO provided the appellant with VA 
compensation examinations in January/February 1999 and April 
2002, in connection with the development and adjudication of 
the claims on appeal.  In addition, the RO obtained addendum 
reports to 2002 VA examinations in July and August 2002, 
addressing the medical nexus issues germane to the service 
connection claims.

Finally, with regard to VA's duty to notify/assist, the Board 
notes that the VCAA notification letter sent to the appellant 
in April 2001 essentially complied with the recent holding of 
Disabled American Veterans, et. al. v. Secretary of 
Department of Veterans Affairs, Nos. 02-7304, -7305, -7316 
(Fed. Cir., May 1, 2003).  That case held that 38 C.F.R. § 
19.9(a)(2)(ii) is invalid to the extent it provides a 
claimant "not less than 30 days" to respond to a VCAA 
notification letter sent by the Board because it is contrary 
to 38 U.S.C.A. § 5103(b), which provides a claimant one year 
to submit evidence.  In this case, the RO and not the Board 
advised the appellant of the VCAA.  The RO's duty to notify, 
pursuant to 38 C.F.R. § 3.159(b), was not invalidated by the 
recent Federal Circuit decision.  Moreover, even though the 
notice did not expressly notify the appellant that he had one 
year to submit the requested information and/or evidence, in 
compliance with 38 U.S.C.A. § 5103(b), any such error in the 
letter was harmless and did not affect his substantive 
rights.  That is so because more than one year has passed 
since the letter was sent, so the appellant's case was not 
decided before the one-year period expired, and he had more 
than ample time to submit additional evidence.  It is clear 
that the claimant has nothing further to submit, and 
adjudication of his claims can proceed.

In light of the circumstances of this case, which has 
involved extensive development of all medical records known 
to exist, and obtaining VA medical examinations and opinions 
concerning the etiology of the appellant's claimed Persian 
Gulf illnesses, it appears that VA has done everything 
reasonably possible to assist the appellant.  Further delay 
of the appellate review of this case by the Board would serve 
no useful purpose.

With respect to the above, the Board notes that the appellant 
requested additional medical evaluation and examination for 
his undiagnosed illnesses in his statement of September 2002, 
arguing that the prior examinations of April 2002 were 
inadequate because they were not "full and complete."  
However, the Board does not believe that further development 
would accomplish any meaningful result.  As will be discussed 
below, these examinations, along with the addendum reports 
filed in July and August 2002, fully addressed the pertinent 
medical-nexus questions at issue in this case, and therefore, 
further diagnostic testing and follow-up medical studies are 
not required.  The Board notes that these examinations were 
scheduled not for treatment purposes, but to address the 
etiology of the claimed disorders, and as the Board finds 
that these examination and addendum reports sufficiently 
addressed these concerns, additional medical evaluation 
and/or examination is not necessary.

Accordingly, the Board finds that additional efforts to 
assist within the letter and spirit of the VCAA are not 
required.  Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(strict adherence to requirements of law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran).

B.  Pertinent Law and Regulations: Service Connection

Service connection - in general

Service connection may be granted if the evidence establishes 
that a disability was incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2002).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2002).

In order to establish entitlement to service connection for a 
claimed disorder, there must be (1) medical evidence of 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).

The determination as to whether these Hickson requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 
3.303(a) (2002).

A "current disability" means a disability shown by 
competent medical evidence to exist at the time of the award 
of service connection.  Degmetich v. Brown, 104 F.3d 1328 
(Fed. Cir. 1997); Chelte v. Brown, 10 Vet. App. 268 (1997).

Service connection presupposes a diagnosis of a current 
disease.  See Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  
Pain alone, without a diagnosed or identifiable underlying 
malady or condition, does not in and of itself constitute a 
disability for which service connection may be granted.  See 
Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal 
dismissed in part, and vacated and remanded in part sub nom. 
Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  

Service connection - undiagnosed illnesses

With the enactment of the Persian Gulf War Veterans' Benefits 
Act, title I of Public Law No. 103-446 (Nov. 2, 1994), a new 
section 1117 was added to title 38, United States Code.  This 
statute authorizes VA to compensate any Persian Gulf War 
veteran suffering from a chronic disability resulting from an 
undiagnosed illness or combination of undiagnosed illnesses 
which became manifest either during active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War, or to a degree of 10 percent or more within a specified 
presumption period following service in the Southwest Asia 
theater of operations during the Persian Gulf War.

On December 27, 2001, the President signed HR 1291, the 
"Veterans Education and Benefits Expansion Act of 2001" 
(VEBEA).  Section 202 of the bill expands compensation 
availability for Persian Gulf veterans to include "medically 
unexplained chronic multisymptom illness," such as 
fibromyalgia, chronic fatigue syndrome, and irritable bowel 
syndrome, as well as any diagnosed illness that the Secretary 
determines by regulation to be service connected.  The 
changes are effective as of March 1, 2002.  38 U.S.C.A. § 
1117, as added by § 202 of the VEBEA, Pub. L. No. 107-103, 
115 Stat. 976 (December 27, 2001).

Where the law or regulations change after a claim has been 
filed or reopened, but before the administrative or judicial 
appeal process is completed, the version of the law or 
regulations most favorable to the appellant applies unless 
Congress provides otherwise.  Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1991).  In the instant case, the veteran's 
claims were pending on March 1, 2002, and thus, the new law 
applies.  As the law is more favorable to the veteran (i.e., 
it provides compensation for additional disabilities), the 
Board's decision to proceed in adjudicating these claims does 
not prejudice the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 392-94 (1993).

The term "Persian Gulf veteran" means a veteran who served on 
active military, naval, or air service in the Southwest Asia 
Theater of operations during the Persian Gulf War.  38 C.F.R. 
§ 3.317(d)(1).  The Southwest Asia Theater of operations 
includes Iraq, Kuwait, Saudi Arabia, the neutral zone between 
Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab 
Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the 
Persian Gulf, the Arabian Sea, the Red Sea, and the airspace 
above these locations.  38 C.F.R. § 3.317(d)(2).

A 'qualifying chronic disability' means a chronic disability 
resulting from any of the following (or any combination of 
any of the following): an undiagnosed illness; a medically 
unexplained chronic multisymptom illness (such as chronic 
fatigue syndrome, fibromyalgia, and irritable bowel syndrome) 
that is defined by a cluster of signs or symptoms; and any 
diagnosed illness that the Secretary determines.  38 U.S.C.A. 
§ 1117; 38 C.F.R. § 3.317(a)(1)(i).

Signs or symptoms which may be manifestations of an 
undiagnosed illness include, but are not limited to, fatigue, 
unexplained rashes or other dermatological signs or symptoms, 
headaches, muscle pain, joint pain, neurological signs or 
symptoms, neuropsychological signs or symptoms, signs or 
symptoms involving the respiratory system (upper or lower), 
sleep disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss, or 
menstrual disorders.  38 C.F.R. § 3.317(b).

Compensation shall not be paid under this section if: (1) 
there is affirmative evidence that an undiagnosed illness was 
not incurred during active military, naval, or air service in 
the Southwest Asia theater of operations during the Persian 
Gulf War; (2) if there is affirmative evidence that an 
undiagnosed illness was caused by a supervening condition or 
event that occurred between the veteran's most recent 
departure from active duty in the Southwest Asia theater of 
operations during the Persian Gulf War and the onset of the 
illness; or (3) if there is affirmative evidence that the 
illness is the result of the veteran's own willful misconduct 
or the abuse of alcohol or drugs.  38 C.F.R. § 3.317(c).

The Secretary of Veterans Affairs, under the relevant 
statutory authorities, has determined that there is no basis 
for establishing a presumption of service connection for any 
illness suffered by Gulf War veterans based on exposure to 
depleted uranium, sarin, pyridostigmine bromide, and certain 
vaccines.  See 66 Fed. Reg. 35,702-10 (July 6, 2001), and 66 
Fed. Reg. 58,784-85 (Nov. 23, 2001).

In Combee v. Brown, the United States Court of Appeals for 
the Federal Circuit held that when a veteran is found not to 
be entitled to a regulatory presumption of service connection 
for a given disability the claim must nevertheless be 
reviewed to determine whether service connection can be 
established on a direct basis.  Combee v. Brown, 34 F.3d 
1039, 1043-1044 (Fed. Cir.1994).  The Board has therefore 
given consideration to whether service connection may be 
granted for the appellant's claimed disorders regardless of 
his Persian Gulf service.  



C.  Legal Analysis

As a threshold matter, the Board notes that military records 
reflect that the appellant served in the Southwest Asia 
theater of operations.  His DD Form 214 indicates that he had 
one month and twenty days of foreign service, and he was 
awarded the Southwest Asia Service Medal.  Therefore, he had 
active military service in the Southwest Asia theater of 
operations during the Persian Gulf War.  See 38 U.S.C.A. 
§ 1117; 38 C.F.R. § 3.317.

The appellant contends that since his active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War, his health declined due to his complaints of sleep 
apnea, sleep disturbance and fatigue, muscle and joint pain, 
gastrointestinal distress (frequent diarrhea) and sexual 
problems (occasional impotence and painful reaction from his 
partners caused by intercoital contact with his semen).

Sleep disorder

In the instant case, the veteran, although clearly a Persian 
Gulf veteran, has not been found to have a 'qualifying 
chronic disability' for purposes of VA compensation.  As the 
disability at issue has an established current medical 
diagnosis, i.e. obstructive sleep apnea, it does not 
constitute an undiagnosed illness due to the veteran's Gulf 
War service. See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a).  

As for entitlement on a direct basis, the only evidence on 
this claim that is plausibly favorable consists of a 
statement from a VA staff psychologist who indicated on the 
report of a VA mental disorders examination conducted in 
April 2002 that the appellant's exposure to oil fires and 
other environmental pollutants in the Gulf War made it likely 
that his sleep apnea was related to such exposure, and, 
therefore, there was "at least partial evidence at this 
point that the sleep apnea, for which the claimant is 
distressed might be related to his service in the Gulf back 
in '91."


Notwithstanding, the Board finds that a preponderance of the 
other relevant and probative evidence is against the 
appellant's claim.  First of all, the April 2002 opinion, 
standing alone, has limited probative value.  The physician 
did not definitely conclude that the veteran's sleep disorder 
or claimed sleep disturbances are related to his military 
service.  In fact, the opinion was that there "might" be a 
relationship, which conversely implies that there might not 
be a relationship.  The examiner's statement amounted to no 
opinion at all.  When a medical professional is unable to 
provide a definite causal connection, the opinion on that 
issue constitutes "what may be characterized as 'non-
evidence.'"  See Perman v. Brown, 5 Vet. App. 237, 241 
(1993); see also Obert v. Brown, 5 Vet. App. 30, 33 (1993) (a 
medical opinion expressed in terms of "may" also implies 
"may or may not," and is, therefore, where it is the only 
evidence supporting the claim, too speculative to establish a 
plausible claim).  Moreover, the Board is not required to 
accept doctors' opinions that are based on the claimant's 
recitation of medical history.  Godfrey v. Brown, 8 Vet. 
App. 113, 121 (1995).  In fact, once the April 2002 examiner 
had full access to the medical documents concerning the 
veteran's history, the opinion was amended.

This very same VA staff psychologist subsequently retracted 
his opinion in his addendum report filed in July 2002; in 
this later-dated report, this examiner clearly indicated that 
the basis for his opinion was based on incorrect facts, which 
is set forth below, in pertinent part:

The [author] examiner along with [a VA 
physician who examined the appellant in 
connection with the VA gastrointestinal 
and genitourinary examinations also 
conducted in April 2002] both noted the 
claimant's report of sleep apnea with 
[this VA physician] being told that onset 
was in '89 but a re-scanning of the 
claimant's military records gave no 
indication of such findings for sleep 
disturbance.  Though the examination 
diagnosis of adjustment disorder chronic 
with depressed mood related to reports of 
sleep disturbance may still be with 
merit, there is no basis in fact to 
relate it to the military record at 
present.  Therefore, at this point in 
time it cannot be established that it is 
likely related to military service.

In addition, the above-cited VA physician who examined the 
appellant on the April 2002 VA gastrointestinal and 
genitourinary examinations also filed an addendum report in 
August 2002, which contained the following medical-opinion 
statement:  "Sleep apnea is not likely related to his 
military service as it was [not] diagnosed until 1998 per 
sleep apnea study at the VA in Louisville and has improved 
immensely with weight loss."  

The veteran's service medical records do not show diagnosis 
of a chronic sleep disorder, so incurrence in service is not 
factually shown.  The medical evidence does not show 
treatment or diagnosis of this condition until a number of 
years after service.  In summary, applying the Hickson 
analysis to this claim leads the Board to conclude, based on 
the record, that there is no competent evidence to establish 
the incurrence of a sleep disorder, to include sleep apnea, 
during or as a result of the appellant's military service.  

Muscle/joint pain

The April 2002 VA examination report noted that the veteran's 
complaints of elbow and hip pain are so vague and sporadic, 
with no positive laboratory test results for systemic 
arthritis.  It was noted that x-rays of the elbows and hips 
in 1999 showed no degenerative changes.  A definite diagnosis 
could not, therefore, be made.  Although the pain is mild and 
vague, the examiner concluded it is likely to be early 
osteoarthritis in a pre-radiographic stage.  The work-up so 
far had been exhaustive and no further testing was 
recommended.  The examiner further stated that although the 
veteran's complaints of bilateral hip and elbow pain could 
not be attributed to his service in the Persian Gulf, this 
could not be ruled out as a cause.


The RO returned the examination report to the examiner, 
asking him to state whether the bilateral elbow and hip pain 
is likely related to the veteran's service in the Persian 
Gulf.  The examiner filed an addendum report in August 2002, 
which read, in pertinent part:

. . . I think it is unlikely to be 
related to service in the Gulf.  He had 
no specific injury and he has had a 
negative workup hematologically or 
rheumatogically, feels his osteoarthritis 
in multiple joints, which is a 
degenerative condition.

Also of record is the opinion of the VA examiner in January 
1999 who concluded the veteran's complaints of fatigue, 
muscle and joint pain, were explained by the diagnosis of 
sleep apnea and his morbid obesity.  It was noted that the 
veteran weighed over 300 pounds at that time.

Therefore, it appears that the veteran does not have a 
'qualifying chronic disability' for purposes of VA 
compensation.  The 1999 opinion concluded these complaints 
were due to sleep apnea and obesity, while the 2002 opinion 
concluded that these complaints are likely due to pre-
radiographic degenerative arthritis.  As the disability at 
issue has an established current medical diagnosis, it does 
not constitute an undiagnosed illness due to the veteran's 
Gulf War service. See 38 U.S.C.A. § 1117; 38 C.F.R. § 
3.317(a).  

As for entitlement to service connection on a direct basis, 
the VA physician, concluded that based on his examination 
findings of April 2002 as well as the result of diagnostic 
tests, that, the appellant's pre-radiographic degenerative 
arthritis is not related to his military service.  As noted 
above, the medical evidence also conclusively establishes 
that his sleep apnea is not related to service.  There is no 
indication his obesity is a service-related condition.  The 
veteran's service medical records do not show diagnosis of a 
chronic joint disorder, so incurrence in service is not 
factually shown.  A diagnosis of degenerative arthritis was 
not rendered within the first post-service year, so 
presumptive service connection is not warranted.  38 C.F.R. 
§§ 3.307, 3.309.   The medical evidence does not show 
treatment or diagnosis of this condition until a number of 
years after service.  In summary, applying the Hickson 
analysis to this claim leads the Board to conclude, based on 
the record, that there is no competent evidence to establish 
the incurrence of a chronic joint-related disorder during or 
as a result of the appellant's military service.  

Gastrointestinal

In the instant case, the veteran, although clearly a Persian 
Gulf veteran, has not been found to have a 'qualifying 
chronic disability' for purposes of VA compensation.  The VA 
physician, concluded that based on his examination findings 
of April 2002 as well as the result of diagnostic tests 
reviewed in May 2002, that, all of the appellant's 
gastrointestinal symptoms were related to peptic ulcer 
disease.  As the disability at issue has an established 
current medical diagnosis, i.e. peptic ulcer disease, it does 
not constitute an undiagnosed illness due to the veteran's 
Gulf War service. See 38 U.S.C.A. § 1117; 38 C.F.R. § 
3.317(a).  

As for entitlement to service connection on a direct basis, 
the VA physician concluded that based on his examination 
findings of April 2002, as well as the result of diagnostic 
tests reviewed in May 2002, the appellant's peptic ulcer 
disease is not related to his military service.  The 
veteran's service medical records do not show diagnosis of a 
chronic gastrointestinal disorder, so incurrence in service 
is not factually shown.  The medical evidence does not show 
treatment or diagnosis of this condition until a number of 
years after service.  In summary, applying the Hickson 
analysis to this claim leads the Board to conclude, based on 
the record, that there is no competent evidence to establish 
the incurrence of a gastrointestinal disorder during or as a 
result of the appellant's military service.  

Sexual disorder

Regarding the veteran's claimed sexual problems (occasional 
impotence and pain-causing semen, as noted above), the VA 
physician concluded that based on his examination findings of 
April 2002, as well as the result of diagnostic tests 
reviewed in May 2002, that, "I do not believe [the] patient 
has any medical reason[n]s for his 'sexual disorder.'"  
Tests for sexual diseases were negative, as was an endocrine 
work-up. 

Also of record is the previous VA examination from April 
1999, wherein it was noted that the veteran was not having 
problems with impotence, in that he could achieve good 
erections, but had complaints of his semen burning his sexual 
partners.  The examiner noted that there are cases of women 
having hypersensitivity reactions to human seminal plasma, 
and these woman would usually complain of vaginal itching and 
burning and discharge and, at times, painful coitus.  
However, the examiner stated it was highly unlikely that 
three different women would complain of the same burning 
sensation, and recommended that these woman seek assistance 
from a gynecologist.

Therefore, it would appear that the veteran has complaints 
that have not been attributed to a known medical condition 
and for which all diagnostic testing has been negative.  
Sexual dysfunction is not expressly listed in 38 C.F.R. 
§ 3.317(b) as a sign or symptom of undiagnosed illness, but 
that regulation also states the listed symptoms are not 
inclusive.  

The pertinent question, however, is whether there are 
objective indications of disability, and the Board must 
conclude there is not.  38 C.F.R. § 3.317(a)(2).  The veteran 
has not submitted any statements from his sexual partners 
attesting to the claimed facts.  He, himself, actually has no 
sexual dysfunction.  He denies impotence, but then states 
maybe he has a "little" impotence, but he is able to attain 
erections and complete sexual activity.  He has not noticed 
any burning sensation with ejaculation, so his reports are 
not as to symptoms he has personally experienced, but 
subjective complaints relayed to him by his sexual partners.  
The 1999 VA examination suggests this is a problem the 
veteran's sexual partners have and not a problem the veteran 
himself has.  There is certainly no medical evidence 
suggesting anything abnormal with his semen.  So, there are 
no medical "signs" of disability that have been observed 
and verified by a physician and there are no non-medical 
indicators capable of independent verification.  Not only has 
the veteran not submitted non-medical evidence of the burning 
sensation his sexual partners have allegedly complained of, 
but such allegations have not been independently verified.

As for service connection on a direct basis, that must be 
denied on the basis that the veteran does not have a current 
disability to account for his complaints.  No sexual disorder 
has been diagnosed.  No pertinent test results have shown 
pathology.  There are no complaints of sexual dysfunction 
during service, and these complaints were first made many 
years after service.  In the absence of proof of a present 
disability, there is no valid claim presented.  See Brammer 
v. Derwinski, 3 Vet. App. 223 (1992).  

On all of the above claims, it should be noted that the 
above-cited VA examination and addendum reports prepared in 
2002 were based on a review of the evidence in the 
appellant's claims file, which includes his service medical 
records, VA inpatient, outpatient and diagnostic testing 
medical records dating from 1992 to 2002, and the transcript 
of the appellant's hearing conducted in September 1999.  
There is no other evidence of record which competently rebuts 
the clinical findings and opinions established by these 
recent VA medical examination and addendum reports.  
Therefore, there is not a balance of positive and negative 
evidence, and there is no reasonable doubt that could be 
resolved in the veteran's favor.

Finally, the Board notes that to the extent that the 
appellant himself is attempting to establish a relationship 
between a currently identified disability and his military 
service, including his Persian Gulf service, it is well-
established that the appellant, as a layperson without 
medical training, is not qualified to render medical opinions 
regarding the etiology of disorders and disabilities, and his 
opinion is entitled to no weight of probative value.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see 
also 38 C.F.R. § 3.159(a)(1) (competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions).


In view of the above, the Board concludes that the 
appellant's claims must be denied.  The Board has carefully 
considered the appellant's contentions and sworn hearing 
testimony of record, but finds that a preponderance of the 
relevant and probative evidence is against these claims.


ORDER

Service connection for sleep apnea/sleep disturbance, 
fatigue, chronic muscle and joint pain, a gastrointestinal 
disorder, and sexual problems, on either a direct basis or 
due to undiagnosed illness, is denied.


REMAND

The appellant's claim for an increased rating for his skin 
rash disability will be remanded to ensure full and complete 
compliance with the enhanced duty-to-notify and duty-to-
assist provisions enacted by the VCAA, as this claim was 
pending as of the date of passage of this law, November 9, 
2000.  Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991) 
(where law/regulation changes after claim has been filed, but 
before administrative/judicial appeal process has concluded, 
version most favorable to claimant should apply).  The Court 
has held that all provisions of the VCAA are potentially 
applicable to claims pending on the date of the law's 
enactment, and that concerns of fundamental fairness and fair 
process demand further development and readjudication under 
the VCAA by the agency of original jurisdiction.  See 
Holliday v. Principi, 14 Vet. App. 280 (2001), mot. for 
recons. denied, 14 Vet. App. 327 (per curium order), mot. for 
full Court review denied, 15 Vet. App. 21 (2001) (en banc 
order); see also Quartuccio, 16 Vet. App. 183 (2002) (when VA 
receives substantially complete application for benefits, it 
has obligation to notify claimant of any information and 
medical or lay evidence necessary to substantiate the claim).

In this case, the VCAA-notice letter sent to the appellant by 
the RO in April 2001 is inadequate for purposes of this claim 
as the content of that letter only addressed the claims of 
service connection based on Persian Gulf War-undiagnosed 
illness.  It is clear from the Court's recent case law that 
the VCAA's duty-to-notify provisions and all assistance 
provided therein must be specific to the claim or claims 
under consideration.  Quartuccio, supra; see also Charles v. 
Principi, 16 Vet. App. 370 (2002).  And, as will be set forth 
in greater detail below, this requirement is particularly 
important with respect to this claim in light of the 
amendments made to the Rating Schedule for skin disorders in 
August 2002.  The Board must therefore remand this claim 
because the record does not show that the veteran was 
provided proper notice under the VCAA.

The Board notes further that effective August 30, 2002, the 
regulation governing the evaluation of skin disorders, 38 
C.F.R. § 4.118, was revised.  See 67 Fed. Reg. 49590 (July 
31, 2002).  The revised regulation significantly alters the 
criteria for the evaluation of skin disorders, particularly, 
with respect to medical findings detailing the exact location 
and relative percentage of exposed body areas affected by the 
skin disorder.  Because these changes occurred during the 
pendency of this appeal, the appellant is entitled to the 
application of the version of the regulations that is more 
favorable to him.  Karnas, 1 Vet. App. 308 (1991); but see 
VAOPGCPREC 3-2000, 65 Fed. Reg. 33,422 (2000) (VA must apply 
only earlier version of the regulation for period prior to 
effective date of change).  In this case, not only has the 
appellant not been notified of these changes in the Rating 
Schedule and afforded an opportunity to present relevant 
argument, but the RO has not considered his claim under the 
new rating criteria.

In light of the above, the Board finds that additional 
development to evaluate the appellant's skin disorder would 
prove useful in this case and is consistent with VA's duty to 
assist.  The record shows that he was most recently examined 
for compensation purposes by VA in April 2002, which was 
prior to the change in the Rating Schedule.  In light of the 
changes in the law enacted by the VCAA and the change in the 
rating criteria governing the evaluation of skin disorders, 
the Board believes it is reasonable to conclude that the duty 
to assist the appellant in this case should include further 
development by conducting a current and thorough medical 
examination.  See e.g. Massey v. Brown, 7 Vet. App. 204 
(1994); see also Allday v. Brown, 7 Vet. App. 517, 526 (1995) 
(where record does not adequately reveal current state 
disability, fulfillment of statutory duty to assist requires 
a thorough and contemporaneous medical examination, 
particularly if there is no additional medical evidence which 
adequately addresses level of impairment of the disability 
since previous examination).

Accordingly, although the Board sincerely regrets the 
additional delay, this claim is REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed under 38 U.S.C.A. §§ 5102, 
5103, 5103A, and 5107 (West 2002), 
including written notice of the evidence, 
if any, the veteran is expected to 
provide in support of the claim and the 
evidence, if any, that the RO will obtain 
for him.  See Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  This notice 
must be specific to his increased rating 
claim.  Any notice given, or action taken 
thereafter by the RO, must comply with 
the holdings of Disabled American 
Veterans v. Secretary of Veterans 
Affairs, Nos. 02-7304, -7305, -7316 (Fed. 
Cir. May 1, 2003).  

In particular, this notice should advise 
the veteran of the need to inform the RO 
of where he has received VA and/or 
private treatment for his skin condition 
since he was last seen at a VA medical 
facility in August 2002, as shown by the 
evidence of record.  The RO should then 
obtain any referenced records.

2.  After obtaining any evidence 
identified by the veteran or allowing him 
an appropriate response period, the RO 
should schedule the appellant for a 
compensation examination by a physician 
with the appropriate expertise to 
determine the nature and severity of the 
skin rash disability.  The claims folder 
must be made available to the examiner 
for review before the examination.  

The examiner should note any and all 
manifestations of the veteran's service-
connected skin condition, including size 
and location of affected areas, any 
lesions or scarring, any disfigurement, 
etc.  In accord with the revised rating 
criteria, the examiner should 
specifically specify the percentage of 
the entire body (e.g. 5 percent, 20 
percent, 40 percent) covered by the 
service-connected skin rash disability, 
and provide information regarding the 
level of systemic therapy shown by the 
evidence in the past 12-months (e.g., no 
more than topical therapy, intermittent 
systemic therapy such as corticosteroids, 
nearly constant systemic therapy).  The 
examiner should note whether there is any 
limitation of function of any body part 
affected by the service-connected skin 
rash disability.  

If coexisting, non service-connected 
dermatological conditions exist, the 
examiner should distinguish such 
pathology from that attributable to the 
service-connected folliculitis 
disability.  If this is not practically 
possible, the examiner should so state.  

3.  The RO should take all proper 
measures to ensure full and complete 
compliance with the duty-to-notify and 
duty-to-assist provisions of the VCAA 
that are specifically germane to the 
increased rating claim on appeal.  The RO 
should specifically review the 
examination report and ensure that it 
contains all information requested above.  
If it does not, it must be returned to 
the examiner for corrective action.



4.  Upon completion of the above, the RO 
must readjudicate the appellant's 
increased rating claim, with 
consideration given to all of the 
evidence of record.  In addition, in 
readjudicating this claim, the RO should 
review the evidence of record to 
determine whether the facts show 
entitlement to increased ratings, bearing 
in mind that any increased rating 
assigned based on the amended rating 
criteria can only be applied from and 
after the effective date of the 
amendments to rating criteria (Aug. 30, 
2002).  VAOPGCPREC 3-2000, supra.  

If any benefits sought on appeal remain 
denied, the RO should provide the 
appellant and his representative an 
adequate supplemental statement of the 
case.  The supplemental statement of the 
case must contain notice of all relevant 
actions taken on his claim for the 
benefits sought on appeal, as ordered by 
this REMAND, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to this 
issue.  The SSOC must provide the new 
skin rating criteria pertinent to the 
veteran's claim.  The RO should allow the 
appellant an appropriate period of time 
for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



The RO and the veteran are advised that the Board is 
obligated by law to ensure that the RO complies with its 
directives, as well as those of the appellate courts.  It has 
been held that compliance by the Board or the RO is neither 
optional nor discretionary.  Where the remand orders of the 
Board or the Courts are not complied with, the Board errs as 
a matter of law when it fails to ensure compliance.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).

No action is required of the veteran until further notice is 
obtained.  However, the Board takes this opportunity to 
advise the veteran that the conduct of the efforts as 
directed in this remand, as well as any other development 
directed by the RO, is necessary for a comprehensive and 
correct adjudication of his claim.  38 C.F.R. § 3.655(b).  
The veteran's cooperation in the RO's efforts is both 
critical and appreciated.  However, the veteran is further 
advised that his failure to report for any scheduled 
examinations without good cause may result in a claim being 
considered on the evidence now of record or denied.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



	                     
______________________________________________
	MICHELLE L. KANE
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 



